BUFFALO FUNDS AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS AMENDMENT to the Distribution Agreement (the “Distribution Agreement”) dated as of April 25th, 2003, by and among Kornitzer Capital Management, Inc., a Kansas corporation(the “Adviser”), Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”) and the following investment companies: Buffalo Balanced Fund, Inc., Buffalo Large Cap Fund, Inc. Buffalo High Yield Fund, Inc., Buffalo USA Global Fund, Inc., Buffalo Small Cap Fund, Inc. and Buffalo Funds, a Delaware statutory trust (each investment company and/or series a “Fund” and collectively the “Buffalo Funds”), is entered into by the parties effective as of August 10, 2007. RECITALS WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended, and s the investment adviser and manager of the Funds; and WHEREAS, the Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, and WHEREAS, through the Distribution Agreement, the Adviser has retained the Distributor as principal underwriter for the Funds; and WHEREAS, the parties desire to amend the Distribution Agreement to add a fund; NOW, THEREFORE, the parties agree as follows: Exhibit A, the Fund names, is replaced in its entirety by Exhibit A attached hereto. Except to the extent supplemented hereby, the Distribution Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year written above. QUASAR DISTRIBUTORS, LLCKORNITZER CAPITAL MANAGEMENT, INC. By:/s/ James R. Schoenike By: /s/ John C. Kornitzer James R. Schoenike, President
